Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on June 21, 2022, in which: 
Claims 1 and 7 are currently amended.  
Claims 1-8 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 5-7 of the applicant’s remarks, the applicant argues that Galula fails to teach “wherein first anomaly information is calculated by the device that outputs the first data, the first anomaly information indicating a degree of anomaly of the first data, wherein the processor registers, in the storage unit, the first anomaly information in association with the first data or the first feature context, and wherein the anomaly of the received second data is analyzed based on the first anomaly information stored in the storage unit.”  The examiner respectfully disagrees.  “First anomaly information” is a broad recitation that may read on any number of things that relate to an anomaly.  Galula teaches both a confidence degree in the anomaly in paragraph [0079] which reads on the first anomaly information and a degree of anomaly in paragraph [0093] which also reads on the first anomaly information.  The processor registering the first anomaly information is inherent to any subsequent use of the first anomaly information, here the degree of anomaly or confidence degree in the anomaly.  Analyzing the anomaly based on the first anomaly information would simply result in determining that the anomaly has a high or low degree of confidence or determining the degree of anomaly across consecutive occurrences that warrants a certain response as explained in paragraphs [0079], [0093], and [0214]-[0215].  Therefore, the examiner has respectfully maintained the rejection as further explained below.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 20160381066 (herein “Galula”).

Claims 1, 7, and 8
Consider claim 1, an information processing apparatus (see Galula Fig. 1, note computing device 100) comprising: 
a processor (see Galula Fig. 1, note controller 105); and 
a memory (see Galula Fig. 1, ntoe memory 120) storing program instructions that cause the processor to 
store, in a storage unit, first data output by a device or any one of a plurality of devices in association with a first feature context related to the first data (see Galula Fig. 2, [0037] note model); and 
obtain a second feature context related to second data in a case where the second data is received from the device or any one of the plurality of devices (see Galula Fig. 2, [0037] note receiving a message from one or more ECUs), and
analyze an anomaly of the received second data based on the received second data and the obtained second feature context and based on the first data and the first feature context stored in the storage unit (see Galula Fig. 2, [0037] note determining based on the model whether or not the received message complies with an expected timing, content, or other expected value attribute),
wherein first anomaly information is calculated by the device that outputs the first data, the first anomaly information indicating a degree of anomaly of the first data (see Galula [0079], [0093] note calculating the degree of confidence in the anomaly and the degree of anomaly that warrants response),
wherein the processor registers, in the storage unit, the first anomaly information in association with the first data or the first feature context (see Galula [0079], [0093] note calculating the degree of confidence in the anomaly and the occurrence of falling into a time lapse bin as an basis for determining the degree of anomaly that warrants response), and 
wherein the anomaly of the received second data is analyzed based on the first anomaly information stored in the storage unit (see Galula [0072], [0093], [0214]-[0215] note the number of consecutive occurrences falling into a time lapse bin indication an anomaly).
Claim(s) 7 and 8 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 2
Consider claim 2, Galula teaches wherein the program instructions further cause the processor to register, in the storage unit, a countermeasure to be performed on the first data in association with the first data or the first feature context (see Galula Fig. 2, [0037] note when the message does not comply performing at least one action).

Claim 3
Consider claim 3, Galula teaches wherein the processor extracts, from the storage unit, data that is identical or similar to the received second data, or a feature context that is identical or similar to the obtained second feature context, and outputs a countermeasure for the extracted data or the extracted feature context (see Galula [0053]-[0056], [0123]-[0125] note determining a message is related to an anomaly and performing a corresponding action based on the model).

Claim 4
Consider claim 4, Galula teaches wherein the program instructions further cause the processor to change, based on an analysis result obtained by the analyzing unit, a detection algorithm of the device that outputs the second data (see Galula [0037], [0053]-[0056] note changing configuration of an in-vehicle network or at least one of the ECUs connected to the in-vehicle network).

Claim 5
Consider claim 5, Galula teaches wherein each of the first feature context and the second feature context includes at least one of a spatial feature context indicating an external environment of a device, a temporal feature context indicating a time when a device outputs data, or a behavioral feature context indicating a behavior of a device (see Galula [0056] note context, vehicle context, or context of the vehicle may include a parameter such as road condition, vehicle location, weather condition, etc).

Claim 6
Consider claim 6, Galula teaches wherein the processor applies a weight in accordance with a feature context (see Galula Fig. 5, [0053]-[0055], [0123]-[0125] note deviation model by a certain amount/threshold).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647